Citation Nr: 0427563	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  98-19 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of right (major) shoulder injury, 
postoperative with pain and numbness, currently rated as 20 
percent disabling.

2.  Evaluation of left (minor) shoulder injury, postoperative 
with pain and numbness, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in September 2000.

The issue of service connection for a back condition had been 
on appeal at the time of the September 2000 Board remand.  
However, in August 2002, the RO granted service connection 
for a back condition.  Accordingly, the issue is no longer on 
appeal.


FINDINGS OF FACT

1.  The veteran's right arm motion is not limited to midway 
between the side and shoulder level.

2.  The veteran's left arm motion is not limited to 25 
degrees from the side.

3.  The service-connected disabilities do not present 
exceptional or unusual disability pictures with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

4.  The case does not involve medical complexity or 
controversy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for right (major) shoulder injury, postoperative with 
pain and numbness, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 
5201 (2003).

2.  The criteria for a disability rating in excess of 20 
percent for left (minor) shoulder injury, postoperative with 
pain and numbness, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 
5201 (2003).

3.  An independent medical opinion is not warranted.  
38 U.S.C.A. § 7109 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in the May 2003 VCAA letter 
to him.  The letter advised him that VA was responsible for 
obtaining VA examination reports and VA treatment reports, 
and that on his behalf, VA would make reasonable efforts to 
obtain any evidence he informs VA of, provided he furnishes 
the necessary release and a valid current address.  He was 
advised that VA still needed from him medical evidence of 
increased severity of his service-connected conditions.  He 
was advised that VA needed the names of people who had 
relevant records, the address, the approximate time frame 
covered by the records, and the condition treated, in the 
case of medical records.  He was advised that he could obtain 
these records himself and send them to VA.  He was advised 
that to help with his claim, he could send us evidence needed 
as soon as possible.  

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records and VA medical records and 
examination reports have been obtained.  Reasonable attempts 
were made to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, (2004) held, in part, that where, as here, VCAA notice 
was not mandated at the time of the initial AOJ decision, the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process.  In this case, there was AOJ 
readjudication after the notification was given.  Therefore, 
there was proper subsequent VA process.  

Pertinent law and regulations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of the arm to 25 degrees from the side warrants a 40 
percent rating if it is the major arm, and a 30 percent 
rating if it is the minor arm.  Limitation of motion of the 
arm to midway between the side and shoulder level warrants a 
30 percent rating if it is the major arm and a 20 percent 
rating if it is the minor arm.  Limitation of motion of the 
major or minor arm to the shoulder level warrants a 20 
percent rating.

The provisions of 38 C.F.R. § 4.40 indicate that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as regards 
the joints the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:(a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.) (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8513, mild 
incomplete paralysis of all radicular groups of the major or 
minor extremity warrants a 20 percent rating.  Moderate 
incomplete paralysis of all radicular groups of the major 
extremity warrants a 40 percent rating, and moderate 
incomplete paralysis of all radicular groups of the minor 
extremity warrants a 30 percent rating.  

The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.

Neuritis characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate 
incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2003).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disabilities have not significantly changed and that 
uniform ratings are warranted.

Evaluation of right shoulder injury

On VA evaluation in May 1996, right shoulder motor was okay.  
On VA evaluation in December 1997, right shoulder elevation 
was 150.  

On VA examination in April 1998, strength was 5/5 in the 
upper extremities.  Right shoulder active flexion was to 90 
degrees and abduction was to 85 to 95 degrees.  He had 
passive full range of motion with pain over the 
acromioclavicular joint.  He had full external rotation with 
some pain with resisted external rotation, but his external 
rotators were 4+/5 in strength.  He had full internal 
rotation.  There was no evidence of shoulder instability.  

On VA brain and spinal cord examination in April 1998, deep 
tendon reflexes were normal and symmetrical and there was no 
motor deficit.  

On VA examination in November 2001, right shoulder abduction 
and forward elevation were from 0 to 170 degrees and there 
was pain indicated at 90 degrees.  Internal and external 
rotation was to 90 degrees.  When the shoulder was moved, he 
jumped around with pain.  He had 5/5 strength in all muscle 
groups.  

The veteran had right shoulder surgery at VA in April 2002.  

On VA evaluation in June 2002, he walked in holding his right 
arm and complained of an extreme amount of arm pain which 
seemed to be coming from his neck and radiating to his thumb.  
On examination he could elevate to 160 degrees with mild 
limitation of rotation.

The veteran had VA surgery on his right shoulder in December 
2002.  

On VA examination in December 2002, examination of the right 
shoulder was significantly limited as he had had recent 
surgery and full examination could not be performed.  

On VA evaluation in January 2003, the veteran was two weeks 
post right shoulder surgery.  Physical examination revealed 
his incision was well healed.  He could abduct to 90 degrees 
and flex to about 120 degrees and had minimal discomfort.  He 
was to continue on range of motion and could use his arm as 
tolerated.  

On VA examination in September 2003, the veteran reported 
that he had recovered from surgery, but continued to have 
pain, occasional popping, and pain with activities of 
elevating the right shoulder above the level of shoulder 
height.  He reported a shooting pain which radiated down the 
anterolateral aspect of the arm and had a mild description of 
weakness.  He continued to work as a software computer 
technician and was able to perform those duties.  Physical 
examination revealed no warmth or redness about the right 
shoulder and no gross instability.  Active forward flexion 
was to 140 degrees and abduction was to 140 degrees, with 
pain past the 90 degree level.  Rotator cuff testing was a 
4+/5 in all muscle groups.  He had pain with resisted 
supination of the forearm along the anterior aspect of the 
shoulder and along the biceps.  He had negative speed and 
drop arm testing.  Internal and external rotation was to 80 
degrees and 70 degrees, respectively.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of the major arm to 25 degrees from the side warrants 
a 40 percent rating.  Limitation of motion of the major arm 
to midway between the side and shoulder level warrants a 30 
percent rating.  Limitation of motion of the major arm to the 
shoulder level warrants a 20 percent rating.

At this time, the veteran has a 20 percent evaluation for the 
right shoulder disability.  This evaluation contemplates 
actual limitation of motion to the shoulder level or the 
functional equivalent of such limitation.  In order to 
warrant a higher evaluation, functional restriction must 
approximate limitation of motion midway between the side and 
shoulder level.  

The evidence shows that the veteran's right arm motion is not 
limited to midway between the side and shoulder level.  There 
were 85 to 95 degrees of active abduction and a full passive 
range of motion on VA examination in April 1998.  He had 
abduction and forward elevation to 170 degrees on VA 
examination in November 2001.  On VA evaluation in June 2002, 
he could elevate his right arm to 160 degrees.  In January 
2003, he could abduct to 90 degrees and flex to about 120 
degrees.  On VA examination in September 2003, forward 
flexion was to 140 degrees and abduction was to 140 degrees.  
Pain has been present.  However, the veteran's strength was 
5/5 on VA examination in April 1998, with 4+/5 external 
rotators strength and no evidence of shoulder instability.  
On VA brain and spinal cord examination in April 1998, there 
was no motor deficit.  In November 2001, strength was 5/5 in 
all muscle groups.  Rotator cuff testing was 4+/5 in all 
muscle groups on VA examination in September 2003.

It is clear that the veteran has a shoulder disability 
manifested by limitation of motion, pain, pain on motion, and 
weakness.  However, his remaining functional use remains 
significantly greater than midway between the side and 
shoulder level.  His muscle strength remained at 4+/5 or 5/5, 
and pain was indicated at 90 degrees rather than at midway 
between the side and shoulder level.  Even if we accept that 
function is limited where pain begins, such functional 
limitation does not approximate the criteria for a higher 
rating.  

The Board is aware that the veteran is competent to report 
that he is worse.  However, the medical evidence, prepared by 
skilled professionals, is far more probative of the degree of 
his impairment.  

The veteran's disability has been characterized as including 
pain and numbness and that description has been returned.  
However, a separate evaluation is not warranted for a 
neurologic deficit.  Furthermore, as noted by the RO, service 
connection was denied for any other neurologic deficits.  
Testing reflects negative Tinel's and Phalen's on VA 
examination in December 2002.  Muscle strength has been 5/5.  
Additional testing reflected cervical radiculopathy or carpal 
tunnel syndrome, neither of which is service-connected.  In 
the absence of a specific nerve associated with his shoulder, 
rating by analogy to neurologic deficit would not be proper.

A separate compensable scar rating is not warranted.  On VA 
examination in September 2003, it was reported that there was 
a well healed surgical wound, and no significant tenderness 
to palpation of the acromioclavicular joint.

The Board has reviewed the rating schedule and can find no 
other Diagnostic Code which is appropriate.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

In light of the above, a rating greater than 20 percent is 
not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



Evaluation of left shoulder injury

On VA evaluation in May 1996, left shoulder motor was okay.  
VA shoulder X-rays in July 1996 revealed no soft tissue 
swelling.  On VA examination in April 1998, strength was 5/5 
in the upper extremities.  Left shoulder active flexion was 
to 110 degrees and abduction was to 110 degrees.  He had full 
passive full range of motion with pain over the 
acromioclavicular joint.  He had full external rotation 
motion with some pain with resisted external rotation, but 
his external rotators were 4+/5 in strength.  He had full 
internal rotation.  There was no evidence of shoulder 
instability.  On VA brain and spinal cord examination in 
April 1998, deep tendon reflexes were normal and symmetrical 
and there was no motor deficit.  On VA examination in 
November 2001, abduction and forward elevation were from 0 to 
170 degrees, with pain at around 90 degrees.  He had 90 
degrees of internal and external rotation.  He had 5/5 
strength in all muscle groups.  On VA examination in December 
2002, the veteran's left upper extremity showed a well healed 
surgical wound over the distal clavicle and extending to the 
lateral acromion.  He had 120 degrees of forward flexion, 110 
degrees of abduction, 90 degrees of internal and external 
rotation of the shoulder, and pain at the extremes of his 
abduction and forward flexion.  He had no gross instability 
in the shoulder, and no muscle wasting in his hand noted.  

Limitation of motion of the minor arm to 25 degrees from the 
side warrants a 30 percent rating.  Limitation of motion of 
the minor arm to midway between the side and shoulder level , 
or to the shoulder level, warrants a 20 percent rating.

At this time, the veteran has a 20 percent evaluation for the 
left shoulder disability.  This evaluation contemplated 
actual limitation of motion to midway between the side and 
shoulder level.  In order to warrant a higher rating, 
functional restriction must approximate limitation of motion 
to 25 degrees from the side.

The evidence shows that the veteran's left arm motion is not 
limited to 25 degrees from the side either actually or 
functionally.  The evidence shows that there was active 
flexion and abduction to 110 degrees and a full passive range 
of motion on VA examination in April 1998.  He had abduction 
and forward elevation to 170 degrees on VA examination in 
November 2001.  On VA examination in December 2002, he had 
120 degrees of forward flexion and 110 degrees of abduction.  
Pain has been present.  However, the veteran's strength was 
5/5 on VA examination in April 1998, with 4+/5 external 
rotators strength.  There is no indication of more motion 
than normal.  Furthermore, there is no lay or medical 
evidence that function is limited to 25 degrees.  Rather, all 
evidence reflects that he retains functional ability 
significantly greater than to 25 degrees from the side.  On 
VA brain and spinal cord examination in April 1998, there was 
no motor deficit.  In November 2001, strength was 5/5 in all 
muscle groups.  On VA examination in December 2002, there was 
no gross instability in the shoulder.  Although there is pain 
and some evidence of slight weakness, the veteran's arm 
retains function beyond 25 degrees from the side.

The veteran's disability has been characterized as including 
pain and numbness and that description has been returned.  
However, a separate evaluation is not warranted for a 
neurologic deficit.  Furthermore, as noted by the RO, service 
connection was denied for any other neurologic deficits.  
Testing reflects negative Tinel's and Phalen's on VA 
examination in December 2002.  Muscle strength has been 5/5.  
Additional testing reflected cervical radiculopathy or carpal 
tunnel syndrome, neither of which is service-connected.  In 
the absence of a specific nerve associated with his shoulder, 
rating by analogy to neurologic deficit would not be proper.

A separate compensable scar rating is not warranted.  On VA 
examination in December 2002, the veteran's left upper 
extremity/shoulder showed a well healed surgical wound over 
the distal clavicle and extending to the lateral acromion.  
There was no pain to palpation over the region of the 
previous acromioclavicular joint portion.  

The Board has reviewed the rating schedule and can find no 
other Diagnostic Code which is appropriate.

In light of the above, a rating greater than 20 percent is 
not warranted.  
 
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Extraschedular

Preliminary review of the record reveals that while the RO 
cited 38 C.F.R. § 3.321(b)(2) (2003) in the January 2004 
supplemental statement of the case, the RO did not expressly 
consider referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002) for the claim on appeal.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) in 
the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that there has not 
been marked interference with work and that there have not 
been frequent periods of hospitalization due to the 
disabilities at issue.  On VA examination in September 2003, 
it was reported that he continued to work as a software 
computer technician and was able to perform those duties.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6- 96 (1996).

Independent medical opinion

In April 1998, the veteran requested an independent medical 
opinion.  He stated that a VA examination lasted 10 minutes 
and he wanted an independent medical opinion due to the 
medical controversy.  He stated that it was apparent that 
improper weight was given to his symptoms and that his 
surgeries had failed.  

The provisions of 38 U.S.C.A. § 7109 (West 2002) indicate 
that when, in the judgment of the Board, expert medical 
opinion in addition to that available within VA is warranted 
by the medical complexity or controversy involved in an 
appeal case, the Board may secure an advisory medical opinion 
from one or more independent medical experts who are not 
employees of VA.

The case does not present medical complexity or controversy 
which warrants an independent expert medical opinion.  
Accordingly, the request for an independent medical opinion 
is denied.  38 U.S.C.A. § 7109 (West 2002).  


ORDER

An evaluation greater than 20 percent for right (major) 
shoulder injury, postoperative with pain and numbness is 
denied.  An evaluation greater than 20 percent for left 
(minor) shoulder injury, postoperative with pain and numbness 
is denied.  An independent medical opinion is denied.  

	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



